Citation Nr: 0627903	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  00-07 188	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee



THE ISSUE

Entitlement to reimbursement for the cost of emergency 
medical treatment furnished by a non-Department of Veterans 
Affairs (VA) facility.



REPRESENTATION

Appellant represented by:  To be clarified



ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from March 11, 1968, 
to June 25, 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in November 2005 by the Mountain Home, 
Tennessee, VA Medical Center (VAMC).

An appeal by the veteran of the denial of his claim of 
entitlement to service connection for a back disorder by the 
VA Regional Office(RO) in Nashville, Tennessee, was remanded 
in March 2004 for development action and has not yet been 
returned to the Board.   


REMAND

Subject to conditions, VA may reimburse a veteran for the 
reasonable value of emergency treatment furnished to him in a 
non-VA medical facility.  Only active VA health-care 
participants are eligible for this benefit.  At the time that 
the emergency treatment was furnished by a non-VA medical 
facility, the veteran must have been enrolled in the VA 
health care system and must have received medical services 
under the authority of 38 U.S.C. § chapter 17 [Hospital, 
Nursing Home, Domiciliary, And Medical Care] within the 24-
month period preceding the furnishing of such emergency 
treatment.  See 38 U.S.C.A. § 1725(a), (b) 
(West 2002); 38 C.F.R. § 17.1002(e) (2005).

In this case, the veteran was treated on an emergency basis 
at a private hospital in September 2005 and applied to VA for 
reimbursement of his financial obligation to that non-VA 
medical facility.  The VAMC found that the veteran was 
enrolled in the VA health care system when he was seen in the 
emergency room and admitted to the private hospital on 
September 23, 2005, but denied his claim for reimbursement of 
the expenses of the private medical care on the basis that he 
had not received any VA medical services during the two year 
period prior to September 23, 2005.

The record in this case contains a statement by a VA nurse 
who is the VAMC's coordinator with the VA Outpatient Clinic 
(VAOPC) in Mountain City, Tennessee.  In her written 
statement, the VA nurse listed "appointments at Mountain 
City" which the veteran had had since October 2000.  The 
list of appointments showed an appointment in April 2003 and 
then showed no further appointments at the VAOPC until one in 
October 2005.  

The record transmitted by the VAMC to the Board for this 
appeal contains copies of a print-out of "outpatient 
medication details" for the veteran starting in December 
2004, when an anti-hypertensive medication was prescribed for 
the veteran.  These records are presumably from the VAOPC in 
Mountain City, Tennessee, but the VA medical facility is not 
identified in those records.  In her statement of record, the 
VA nurse did not certify that the "outpatient medication 
details" records from the VAPOC in Mountain City, Tennessee, 
constitute the only records and the complete records which 
that VA medical facility has for this veteran for the period 
September 23, 2003, through September 23, 2005.  

In his substantive appeal, received in March 2006, the 
veteran stated that he believes that did see a VA primary 
care physician for a checkup at the VAOPC in Mountain City, 
Tennessee, in the spring of 2004, which would have been 
within the two year period prior to September 23, 2005. 

On this record, the Board concludes that there is a 
reasonable possibility that a further attempt to obtain 
information and treatment records from the VAOPC in Mountain 
City, Tennessee, would aid the veteran in substantiating his 
claim for reimbursement for the cost of emergency medical 
treatment furnished by a non-VA facility.  Development action 
in that regard is, therefore, required in order to fulfill 
VA's duty to assist the appellant in the development of facts 
pertinent to his claim, and the case will be remanded for 
that purpose.

It is also noted that the report by the VA nurse who is the 
VAMC's coordinator with the VAOPC in Mountain City, 
Tennessee, is pertinent to the claim on appeal and was added 
to the record after the issuance of the statement of the case 
and prior to the certification in May 2006 of the veteran's 
appeal to the Board, but that the VAMC did not furnish the 
appellant a supplemental statement of the case, as required 
by the provisions of 38 C.F.R. § 19.31(b)(1) (2005).

As noted above, the Board remanded the veteran's appeal for 
service connection for a back disorder to the RO for 
additional development in March 2004 and the claims folder 
has not yet been returned to the Board by the RO.  When the 
Board had the claims folder in March 2004, the veteran was 
represented by the Disabled American Veterans.  A document in 
the records assembled for appellate review with regard to the 
current claim reflect that a VA employee talked with the 
veteran in May 2006 and he stated that he does have a 
representative.  However, the VAMC did not obtain 
verification of the veteran's representation from the RO and 
proceeded as though the veteran had no representative.  This 
matter must be clarified.

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should obtain all records 
and information from the VAMC in Mountain 
Home, Tennessee, and from the VAOPC in 
Mountain City, Tennessee, which are 
necessary to determine whether or not the 
veteran received medical services under 
the authority of 38 U.S.C. § chapter 17 
within the 24-month period preceding 
September 23, 2005.  In making requests 
for VA records, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159(c)(2) 
(2005).

2.  The VAMC should clarify the veteran's 
representative either by obtaining the 
claims folder from the RO or by 
requesting the RO to provide 
documentation concerning the veteran's 
selection of a representative from the 
claims folder.

3.  The VAMC should then re-adjudicate 
the remanded claim based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative, if any, should be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


